Citation Nr: 0109957	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  00-12 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right shoulder disorder secondary to a service-connected left 
shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel



INTRODUCTION

The veteran had active military service from April 1970 to 
April 1974.

By rating decision of February 1984, the RO denied service 
connection for a right shoulder disorder secondary to a 
service-connected left shoulder disability.  The veteran 
filed a notice of disagreement in March 1984, and a statement 
of the case (SSOC) was issued in April 1984.  The veteran did 
not submit a timely substantive appeal and the decision 
became final, as the veteran's appeal was not perfected.  

The pending matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 1998 rating decision in 
which the RO found that new and material evidence had not 
been submitted to reopen a claim of entitlement to service 
connection for right shoulder disorder secondary to a 
service-connected left shoulder disability.  The veteran 
filed a timely notice of disagreement and his appeal has been 
perfected to the Board.


FINDINGS OF FACT

1.  In February 1984, the RO denied the veteran's claim of 
entitlement to service connection for a right shoulder 
disorder secondary to a service-connected left shoulder 
disability.  The veteran did not file a timely substantive 
appeal, and the rating decision became final.

2.  Evidence received since the February 1984 decision is so 
significant that it must be considered (with the other 
evidence of record) to fairly decide the merits of the 
veteran's claim of entitlement to service connection for a 
right shoulder disorder secondary to a service-connected left 
shoulder disability.



CONCLUSION OF LAW

New and material evidence to reopen a claim of entitlement to 
service connection for a right shoulder disorder secondary to 
a service-connected left shoulder disorder has been 
presented.  38 U.S.C.A. §§ 1110, 5107, 5108, (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.104(a), 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative contend that the veteran 
currently suffers a right shoulder disorder as a result of 
his service-connected left shoulder disability.  
Specifically, the veteran maintains that his right shoulder 
disorder is caused by overuse to compensate for left shoulder 
functional loss. 

Although the RO found that new and material evidence had not 
been submitted to reopen the veteran's claim for service 
connection, the Board must independently address the question 
of whether new and material evidence has been submitted to 
reopen the claim.  See Barnett v. Brown, 83 F. 3d 1380, 1383 
(Fed. Cir. 1996).  The Board must review all of the evidence 
submitted since the last final disallowance in order to 
determine whether the claim may be reopened.  See Hickson v. 
West, 12 Vet. App. 247, 251 (1999).  "New and material" 
evidence is relevant evidence that has not been previously 
submitted, which is neither cumulative nor redundant and, by 
itself or in connection with other evidence of record, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a) (2000).

The Board's review of evidence, for the purposes of reopening 
the claim, includes all evidence presented subsequent to the 
February 1984 RO decision that denied entitlement to service 
connection for a right shoulder disorder secondary to a 
service-connected left shoulder disability.  The February 
1984 decision is the final disallowance of the claim of 
record, as the veteran did not file a timely substantive 
appeal.

Following a complete review of the claims folder, the Board 
finds that new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right shoulder disorder secondary to a service-connected left 
shoulder disability and further case development is 
warranted.

New evidence submitted includes private treatment reports 
originating from Brigham and Women's Hospital.  In October 
1998, the veteran's private physician noted limited abduction 
and external rotation of the right shoulder and diagnosed 
repetitive subluxation of the right shoulder.  The veteran's 
right shoulder disorder was diagnosed as right 
acromioclavicular joint osteoarthritis.  The physician 
concluded that the veteran's shoulder disorder appeared to 
"trace directly to injuries sustained in the service."

A VA examination was provided in August 1999.  The examiner 
reviewed the veteran's aforementioned private treatment 
records, and performed a physical examination.  The examiner 
diagnosed "recurrent longstanding subluxation of the right 
shoulder" with degenerative joint disease and probable 
anterior labrum, or cartilage, tear.  

As no competent medical evidence indicating the nature of the 
veteran's right shoulder disorder was presented to the RO 
prior to its April 1984 decision on the merits, 1998 private 
treatment records and the August 1999 VA examination are 
therefore significant and they must be considered (with the 
other evidence of record) to fairly decide the merits of the 
veteran's claim of entitlement to service connection for a 
right shoulder disorder secondary to a service-connected left 
shoulder disability.

ORDER

New and material evidence to reopen the claim for entitlement 
to service connection for a right shoulder disorder secondary 
to a service-connected left shoulder disability has been 
submitted.  Accordingly, to this extent, the appeal is 
allowed.


REMAND

Further development is warranted to comply with the notice 
and duty to assist provisions of the Veterans Claims 
Assistance Act of 2000 and thereby provide the veteran with 
an opportunity to submit additional supportive evidence and 
argument to substantiate his claim.  The Veterans Claims 
Assistance Act of 2000 provides, in pertinent part, that the 
veteran must be notified of any information, including 
medical or lay evidence, necessary to substantiate the claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5102).  In this regard, the Board 
notes that the veteran has never been clearly advised that he 
may submit information, not previously provided, 
demonstrating that his right shoulder disorder is related to 
his service-connected left shoulder disability.  If the 
veteran sufficiently identifies relevant records, reasonable 
efforts must be made to obtain the records (including private 
records), and the veteran must be notified if the identified 
records are unavailable.  Veterans Claims Assistance Act of 
2000, 114 Stat. at 2097-98.

Furthermore, the Veterans Claims Assistance Act of 2000 
provides, in pertinent part, that a VA examination is 
necessary when there is insufficient medical evidence to 
decide a claim.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  The Board 
acknowledges the development efforts of the RO as 
demonstrated by providing the veteran with an August 1999 VA 
examination.  However, the aforementioned VA examination did 
not address the issue of the etiology of the veteran's right 
shoulder disorder, a medical conclusion necessary to the 
determination of the veteran's claim.  Although the veteran 
has stated his belief in the matter of etiology, as a 
layperson, the veteran is not competent to give a medical 
opinion concerning a current medical diagnosis of disability 
and its relation, if any, to service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  Therefore, inasmuch as there is 
insufficient medical evidence to decide the claim, the 
veteran should be afforded another VA examination.

The veteran is herein advised that, in keeping with the VA's 
duty to assist, as announced in Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991), at least in part the purpose of the 
examination requested in this remand is to obtain information 
or evidence (or both) which may be dispositive of the appeal.  

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination. 

(a) General. When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b) Original or reopened claim, or claim 
for increase. When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.  38 C.F.R. § 3.655 
(2000).  

Therefore, the veteran is hereby placed on notice that 
pursuant to 38 C.F.R. § 3.655 (2000) failure to cooperate by 
attending the requested VA examination may result in an 
adverse determination.

Based on the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The veteran should be asked to 
identify any records pertaining to his 
right shoulder disorder, which have not 
been obtained to date.  All information 
obtained should be associated with the 
claims folder.  If any requested records 
are unavailable, or the search for such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the veteran's claims 
folder, and the veteran and his 
representative so notified.

2.  After associating with the claims 
folder all available records received 
pursuant to the development requested 
above, the veteran should be afforded an 
appropriate VA examination to determine 
the nature and etiology of any current 
right shoulder pathology.  It is 
imperative that the physician who is 
designated to examine the veteran reviews 
the evidence in his claims folder, to 
include a complete copy of this REMAND.  
All appropriate tests and studies should 
be conducted, and all clinical findings 
should be reported in detail.  The 
physician should render an opinion, as to 
whether it is as least as likely as not 
that the veteran's service-connected left 
shoulder disability caused any current 
right shoulder pathology or increased the 
severity of any currently existing right 
shoulder pathology.  All examination 
findings, along with the complete 
rationale for each opinion expressed and 
conclusion reached, should be set forth 
in a typewritten report.

3.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO must also review the claims 
folder and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 has been completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

5.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
re-adjudicate the issue of entitlement to 
service connection for a right shoulder 
disorder secondary to a service-connected 
left shoulder disability, on the merits, 
in light of all applicable evidence of 
record and all pertinent legal authority, 
to include the recently amended/added 
statutory provisions pertaining to VA's 
duty to assist/notify a claimant and 
Allen v. Brown, 7 Vet. App. 439 (1995).  
The RO must provide adequate reasons and 
bases for all of its determinations, 
citing to all governing legal authority 
and precedent, and addressing all issues 
and concerns that are noted in this 
REMAND.

6.  If any benefit sought on appeal 
remains denied, both the veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and given the opportunity to respond 
within the applicable time before the 
claims folder is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).


 



